Exhibit 10.2


SUBSCRIPTION AND PURCHASE AGREEMENT
(SUBORDINATED NOTES)


MACATAWA BANK CORPORATION

To: Macatawa Bank Corporation
Attn: Chief Financial Officer
10753 Macatawa Drive
Holland, MI 49424


  Re: 11% Subordinated Note Due 2017


        1.        SUBSCRIPTION. Macatawa Bank Corporation, a Michigan
corporation (the “Company”), has offered to a limited number of accredited
investors the opportunity to purchase in the aggregate up to $20,000,000 in
principal amount of 11% subordinated notes due 2017 (“Notes”), in substantially
the form attached hereto as Exhibit B, to be issued by the Company. The Company
may in its discretion issue additional Notes. The undersigned (“Subscriber”)
hereby irrevocably subscribes to purchase the dollar amount of Notes as set
forth on the signature page of this subscription agreement (this “Subscription
Agreement”).

        2.        CLOSING. The Company may conduct one or more closings of the
purchase and sale of the Notes (each one a “Closing” ). Each closing shall occur
at the offices of Varnum, Riddering, Schmidt & Howlett LLP, 333 Bridge Street,
N.W., Suite 1700, Grand Rapids, Michigan 49504 on such dates or at such other
place as may be determined by the Company (each one a “Closing Date”). In
connection with each Closing, the Company or the Company’s transfer agent will
deliver to the Subscriber the Notes, each registered in the undersigned
Subscriber’s name (or in the name of such Subscriber’s nominees as may be
specified by such Subscriber), against payment by the Subscriber of the purchase
price of the Notes.

        3.        ACCEPTANCE. This Agreement is made subject to the Company’s
discretionary right to accept or reject the subscription herein. Following
action by the Company, the Subscriber will be notified as to whether the
subscription has been accepted or rejected. If the Company shall for any reason
reject all or part of this subscription, any amount already paid by the
Subscriber with respect to the rejected subscription, or part thereof, will be
promptly refunded, without interest. Acceptance of this subscription by the
Company will be evidenced by the execution hereof by an officer of the Company.

        4.        REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER. The Subscriber
hereby represents and warrants to the Company as follows, recognizing that the
information contained herein is being furnished to the Company in order for the
Company to determine whether the Subscriber’s subscription to purchase Notes
should be accepted by the Company in light of the requirements of Section 4(2)
of the Securities Act of 1933 (the “Act”) and the rules and regulations
promulgated thereunder, similar sections of the securities laws of various
states, and other relevant factors. The Subscriber understands that (a) the
Company will rely on the

Confidential Information
June 4, 2009 Page 1 of 11


--------------------------------------------------------------------------------



information contained herein for purposes of such determination, (b) the Notes
will not be registered under the Act in reliance upon exemptions from
registration afforded under the Act, which may include Regulation D promulgated
thereunder (“Regulation D”), and (c) the Notes, at the time of sale described
herein, will not be registered and/or qualified under any state securities laws.
Subscriber also represents and warrants to the Company as follows:

                A.        Advisors. Subscriber acknowledges that he, she or it
has been advised to consult with their own attorney regarding legal matters
concerning the Company and the Notes and to consult with its tax advisor
regarding the tax consequences of acquiring the Notes. Subscriber hereby
acknowledges and agrees that Keefe, Bruyette & Woods, Inc. has acted as
financial advisor to the Company (and not as an underwriter or placement agent
for the Notes) and has not acted as an advisor to, and does not represent,
Subscriber.

                B.        Private Placement Memorandum and Access to SEC
Filings. Subscriber has received and has had a full opportunity to review the
Company’s Private Placement Memorandum, including the description of the Notes
and Risk Factors contained therein. Subscriber acknowledges that he, she or it
has had full access to the Company’s public filings made pursuant to the
Securities Exchange Act of 1934, as amended, which access can be gained at
http://www.sec.gov, http://www.gsionline.com, http://www.freeedgar.com and
http://www.10kwizard.com. By entering into this Agreement, the undersigned
Subscriber acknowledges receipt of the Company’s Annual Report on Form 10-K for
the year ended December 31, 2008, the Quarterly Report on Form 10-Q for the
quarter ended March 31, 2009, and the proxy statement for the 2009 annual
meeting.

                C.        Notes Not Registered. Subscriber understands that the
Notes have not been registered under the Securities Act or any other Securities
laws but are being offered and sold to Subscribers in reliance upon specific
exemptions from the registration requirements of Federal and State securities
laws and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
Subscriber set forth herein in order to determine the applicability of such
exemptions and the suitability of Subscribers to acquire the Notes.

                D.        Investment Experience. The Subscriber is a
sophisticated, accredited and experienced investor with regard to high-risk
investments in restricted securities of the sort referred to herein, and is
willing and able to bear the economic risk of an investment in the Notes in an
amount equal to the amount the Subscriber has subscribed to purchase. The
Subscriber has the knowledge and experience in financial and business matters to
be capable of evaluating the merits and risks of an investment in the Notes. The
Subscriber has adequate means of providing for current needs and personal
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the Company of the size contemplated. In
making this statement, the Subscriber considered whether the Subscriber could
afford to hold the Notes for an indefinite period and whether, at this time, the
Subscriber could afford a complete loss of an investment in the Notes.

                E.        Accredited Investor Status. The Subscriber has
submitted to the Company a complete and executed “Accredited Investor
Questionnaire” substantially in the form attached hereto as Exhibit A. The
Subscriber hereby certifies that he, she or it is an “Accredited Investor”, as
that term is defined under Rule 501(a) of the Securities Act and all information
which the Subscriber has provided to the Company in the Accredited Investor
Questionnaire is correct and

Confidential Information
June 4, 2009 Page 2 of 11


--------------------------------------------------------------------------------



complete as of the date set forth thereon. The Subscriber is aware that the sale
of the Securities is being made in reliance on Rule 506 of Regulation D, an
exemption for non-public offerings under Section 4(2) of the Securities Act.

                F.        Purchase for Own Account. The Subscriber’s purchase of
the Notes will be solely for the Subscriber’s own account and not for the
account of any other person.

                G.        Investment Purpose. The Notes are being acquired by
the Subscriber in good faith for investment and not with a view to distributing
such Notes to others or otherwise reselling said Notes or any portion thereof.
The Subscriber understands that the substance of the above representations is
(i) that the Subscriber does not presently intend to sell or otherwise dispose
of all or any part of the Notes; (ii) that the Subscriber does not now have in
mind the sale or other disposition of all or any part of the Notes on the
occurrence or nonoccurrence of any predetermined event; and (iii) that the
Company is relying upon the truth and accuracy of the representations.

                H.        Investment Risks. The Subscriber understands that the
purchase of the Notes is subject to risks as stated in the Risk Factors section
of the Company’s Private Placement Memorandum, and the Risk Factors disclosed in
the Company’s SEC filings or as otherwise may be applicable to similar
investments. The Subscriber acknowledges that he, she or it has had an
opportunity to review, and upon review, fully understands the Risk Factors
contained in the Private Placement Memorandum and also the Risk Factors
disclosed in the Company’s SEC filings.

                I.        Due Diligence. The Subscriber has relied solely upon
this Subscription Agreement, the Company’s Private Placement Memorandum, the
Notes, in substantially the form attached hereto as Exhibit B, and the
independent investigations made by the Subscriber with respect to the Notes
subscribed for herein, and no oral or written representations beyond the
Company’s SEC filings have been made to or been relied upon by the Subscriber.

                J.        Representations Complete. The Subscriber’s
representations in this Agreement are complete and accurate to the best of the
Subscriber’s knowledge, and the Company and its agents may rely upon them. The
Subscriber will notify the Company and any such agent immediately if any
material change occurs in any of this information before the sale of the Notes.

                K.        Transfer Restrictions and Resale. The Notes have not
been registered with the Securities and Exchange Commission. The Notes may be
sold or transferred only in compliance with the applicable securities laws and
regulations, including the Securities Act of 1933, as amended (the “Act”). The
Notes purchased by Subscriber will be “restricted securities” for purposes of
SEC Rule 144 under the Act. The Subscriber agrees to comply with Rule 144 which
permits resales of debt securities by persons not affiliated with the Company
only if the debt securities have been held for at least six months. Subscriber
acknowledges that due to the Note’s status as “restricted securities” it may not
be possible to liquidate the undersigned’s investment in the Company during Rule
144‘s six month holding period (the holding period is one year if the Subscriber
is deemed to be an “affiliate” of the Company).

                L.        Legend. The Subscriber understands and agrees that
stop transfer instructions relating to the Notes will be placed in the Company’s
stock transfer ledger, and that the certificates evidencing such securities will
bear legends in substantially the following form:

Confidential Information
June 4, 2009 Page 3 of 11


--------------------------------------------------------------------------------



  “THIS SUBORDINATED NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR UNDER THE SECURITIES ACT OF ANY STATE. EXCEPT AS OTHERWISE
PROVIDED IN THE SUBSCRIPTION AGREEMENT REFERENCED IN THIS SUBORDINATED NOTE,
THIS SUBORDINATED NOTE MAY NOT BE OFFERED FOR SALE IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THIS SUBORDINATED NOTE UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND SUCH STATE OR OTHER LAWS AS MAY BE APPLICABLE, OR
RECEIPT BY MACATAWA BANK CORPORATION OF AN OPINION OF COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.


  THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR
ANY AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION. THIS OBLIGATION IS SUBORDINATED TO THE CLAIMS OF THE GENERAL
CREDITORS OF MACATAWA BANK CORPORATION AND IS NOT SECURED.”


                M.        Binding Obligation. This Agreement when fully executed
and accepted by the Company will constitute a valid and legally binding
obligation of the Subscriber, enforceable in accordance with its terms except
(a) as its obligations may be affected by bankruptcy, insolvency,
reorganization, moratorium or similar laws, or by equitable principles relating
to or limiting creditors’ rights generally and (b) that the remedies of specific
performance, injunction and other forms of equitable relief are subject to
certain tests of equity jurisdiction, equitable defenses and the discretion of
the court before which any proceeding therefore may be brought. The Subscriber,
if it is a partnership, joint venture, corporation, trust or other entity, was
not formed or organized for the specific purpose of acquiring the Notes. The
purchase of the Notes by the Subscriber, if it is an entity, is a permissible
investment in accordance with the Subscriber’s Articles of Incorporation,
bylaws, partnership agreement, articles of organization, declaration of trust or
other similar charter document, and has been duly approved by all requisite
action by the entity’s owners, directors, officers or other authorized managers.
The person signing this document and all documents necessary to consummate the
purchase of the Notes has all requisite authority to sign such documents on
behalf of the Subscriber, if it is an entity.

                N.        No General Solicitation. The Notes were not offered to
the Subscriber by way of general solicitation or general advertising and at no
time was the Subscriber presented with or solicited by means of any leaflet,
public promotional meeting, circular, newspaper or magazine article, radio or
televisions advertisement.

                O.        Future Issuances. The Subscriber acknowledges that the
Company may in the future issue additional senior debt, subordinated debt,
preferred stock, and/or common stock.

                P.        Subordination. Subscriber acknowledges that the Notes
are subordinate to all secured obligations and senior obligations of the
Company. Subscriber acknowledges that, so long as the indebtedness evidenced by
the Notes is deemed to be Tier 2 Capital (or the equivalent) of the

Confidential Information
June 4, 2009 Page 4 of 11


--------------------------------------------------------------------------------



Company under the applicable rules and regulations promulgated by the Board of
Governors of the Federal Reserve System (or successor thereto), the indebtedness
evidenced by the Notes shall also be subordinated and junior in right of payment
to the Company’s obligations to the general creditors of the Company.

                Q.        Events of Default; Limited Rights of Acceleration.
Regulations containing the requirements for Tier 2 Capital treatment
substantially limit the “events of default” that result in an acceleration of
the amounts due under the Notes. The Subscriber acknowledges that the only
“events of default” that will result in an acceleration of the amounts due under
the Notes are certain events related to the Company’s bankruptcy or insolvency
(whether voluntary or involuntary) or the appointment of a receiver for the
Company’s wholly-owned subsidiary bank, Macatawa Bank. The Subscriber further
acknowledges that there is no right of acceleration of the payment of principal
of the Notes upon a “default” in the payment of interest or principal on the
Notes or in the performance of any of the Company’s covenants or agreements
contained in the Notes, in the Subscription Agreement or any of the Company’s
other obligations or liabilities.

        5.        REPRESENTATIONS AND WARRANTIES OF THE COMPANY. In connection
with the agreement to purchase Notes by Subscriber herein, the Company hereby
represents and warrants as follows:

                A.        The Organization. The Company is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Michigan and has all the requisite power and authority to conduct its
business and own and operate its properties, and to enter into and execute this
Agreement and to carry out the transactions contemplated hereby.

                B.        Authority. The Company has the power to execute,
deliver and perform the terms and provisions of this Agreement and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement, and to authorize the issuance and sale of the Notes contemplated by
this Agreement, and the representatives of the Company executing this Agreement
are duly authorized to do so.

                C.        Capitalization. The authorized capital stock of the
Company consists of 40,000,000 shares of Common Stock of which 17,166,515 shares
were outstanding as of March 31, 2009, and 500,000 shares of preferred stock of
which 31,290 shares of Series A Noncumulative Convertible Perpetual Stock were
outstanding as of March 31, 2009.

                D.        Binding Obligation. Assuming the due execution and
delivery of this Agreement by the Subscriber, this Agreement is a legal, valid
and binding obligation of the Company enforceable in accordance with its terms
except (a) as its obligations may be affected by bankruptcy, insolvency,
reorganization, moratorium or similar laws, or by equitable principles relating
to or limiting creditors’ rights generally and (b) that the remedies of specific
performance, injunction and other forms of equitable relief are subject to
certain tests of equity jurisdiction, equitable defenses and the discretion of
the court before which any proceeding therefore may be brought.

                E.        No Conflicts. The execution, delivery and performance
of this Agreement and the fulfillment of or compliance with the terms and
provisions hereof, including the issuance and sale of the Notes contemplated by
this Agreement, are not in contravention of or in conflict with

Confidential Information
June 4, 2009 Page 5 of 11


--------------------------------------------------------------------------------



any contract to which the Company is a party or by which the Company or any of
its properties may be bound or affected.

        6.        PRO RATA TREATMENT. All payments owed to the holders of the
Notes (“Holders”) (whether for principal, interest, or otherwise) shall be made
pro rata among such Holders based upon the aggregate unpaid principal amount of
the Notes held by each such Holder. Holder agrees that if it shall receive any
amount hereunder, applicable to the payment of any of the amounts due under the
Notes that exceeds its ratable share (according to the proportion of (x) the
unpaid principal amount of Notes held by Holder at such time to (y) the
aggregate unpaid principal amount of all Notes) of payments on account of such
obligations then or therewith obtained by all the Holders to which such payments
are required to have been made, such Holder shall forthwith pay over to the
other Holders such excess amount in the proportions necessary to cause the total
payments to be apportioned to the Notes ratably as required in this Section 6.

        7.        ENTIRE AGREEMENT. This Agreement together with the
Confidentiality Agreement previously executed by the parties hereto and the
other documents executed contemporaneously herewith, constitute the entire
agreement between the parties with respect to the matters covered thereby, and
may only be amended by a writing executed by all parties hereto.

        8.        SURVIVAL OF REPRESENTATIONS. The representations, warranties,
acknowledgements and agreements made herein shall survive issuance of the Notes.

        9.        WAIVERS. No waiver or modification of any of the terms of this
Agreement shall be valid unless in writing. No waiver of a breach of, or default
under, any provision hereof shall be deemed a waiver of such provision or of any
subsequent breach or default of the same or similar nature or of any provision
or condition of this Agreement.

        10.        COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        11.        CONFIDENTIALITY AGREEMENT. The Subscriber and the Company
agree that the provisions of the Confidentiality Agreement previously signed by
them in connection with the private placement of the Notes remains in full force
and effect.

        12.        NOTICES. Except as otherwise required in this Agreement, any
notice required or permitted under this Agreement shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit with
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the last known address of the party.

        13.        NON-ASSIGNABILITY. The obligations of a party hereunder shall
not be delegated or assigned to any other party without the prior written
consent of the other party hereto.

Confidential Information
June 4, 2009 Page 6 of 11


--------------------------------------------------------------------------------



        14.        GOVERNING LAW. This Subscription Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Michigan, excluding those provisions related to the conflict of laws of
different jurisdictions if the effect of the application of those provisions
will be to require the application of the laws of a jurisdiction other than
Michigan. Each party consents to the jurisdiction of the state or federal courts
in Kent County, Michigan, which will be the sole venue for resolution of all
disputes related to this Agreement. THE PARTIES HERETO WAIVE THE RIGHT TO TRIAL
BY JURY IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT.

Attachments: Annual Report on Form 10-K for the year ended December 31, 2008.
Quarterly Report on Form 10-Q for the quarter ended March 31, 2009. Proxy
Statement


        IN WITNESS WHEREOF, the Subscriber has executed this Agreement and
declares that it is truthful and correct.


[SIGNATURE PAGES FOLLOW]



Confidential Information
June 4, 2009 Page 7 of 11


--------------------------------------------------------------------------------



INDIVIDUALS SIGN HERE:

(Check One) [__] Community Property X (Both spouses must sign) X [__]
Individually X [__] Joint tenants with right of survivorship
(Both must sign)   Print Name [__] Tenants in common
(All must sign)   Print Names
    Print Names
  Note: Please notify the Company   if you plan to invest funds Address in an
individual retirement
account (IRA).   Address
      Telephone Number
      Social Security Number




Dollar Amount of Notes Subscribed For:

($___________________)
    (write out dollar amount)

Date: _______________, 2009



SIGNATURE PAGE FOR INDIVIDUALS

Confidential Information
June 4, 2009 Page 8 of 11


--------------------------------------------------------------------------------




ENTITIES SIGN HERE:

[__] Partnerships or Limited   Liability Company Print Partnership or LLC Name
By: Authorized Signature

  [__] Corporation   Print Corporate Name
  By: Authorized Signature

  Title:  
 
[__] As Custodian, Trustee or Agent   Print Name
By: Authorized Signature

    Title, if applicable
  All Entities Complete        Address
    Address
    Telephone Number
  Tax I.D. No.:


Dollar Amount of Notes Subscribed For:

($___________________)
    (write out dollar amount)

Date: _______________, 2009

Date: ___________, 2009


SIGNATURE PAGE FOR ENTITIES

Confidential Information
June 4, 2009 Page 9 of 11


--------------------------------------------------------------------------------




PAYER'S NAME: MACATAWA BANK CORPORATION

SUBSTITUTE
Form W-9
Department of the Treasury
Internal Revenue Service

Payer's Request for Taxpayer
Identification Number
(See Instruction No. 7)
Please fill in your name and address below: Part 1 - TAXPAYER IDENTIFICATION NO.
- FOR ALL ACCOUNTS ENTER YOUR TAXPAYER IDENTIFICATION NUMBER ON THE APPROPRIATE
LINE. FOR MOST INDIVIDUALS, SOLE PROPRIETORS, AND REVOCABLE TRUSTS THIS IS YOUR
SOCIAL SECURITY NUMBER. FOR OTHER ENTITIES, IT IS YOUR EMPLOYER IDENTIFICATION
NUMBER. ________________
Social Security Number

OR
________________
Employer Identification Number(s)


_____________________
Name

_____________________
Business name, if different from above

Check appropriate box

[_] Individual/Sole proprietor
[_] Partnership
[_] Trust
[_] Corporation
[_] Limited Liability Company. Enter tax
classification (D = disregarded entity, C =
corporation, P = partnership) _____
[_] Other ________________

[_] Exempt from backup withholding

_____________________
Address (number and street)

_____________________
City, State and Zip Code Part 2 - Certification - Under penalties of perjury, I
certify that:

(1) The number shown on the form is my correct Taxpayer Identification
     Number (or I am waiting for a number to be issued to me) and
(2) I am not subject to backup withholding either because (a) I am
     exempt from backup withholding, or (b) I have not been notified by
     the Internal Revenue Service ("IRS") that I am subject to backup
     withholding as a result of a failure to report all interest or
     dividends, or (c) the IRS has notified me that I am no longer
     subject to backup withholding; and
(3) I am a U.S. citizen or other person (including a U.S. resident
     alien).


Certificate Instructions - You must cross out item 2 above if you have been
notified by the IRS that you are currently subject to backup withholding because
you have failed to report all interest and dividends on your tax return and you
have not been notified by the IRS that you are no longer subject to backup
withholding.

SIGNATURE _____________________ DATE _______________, 2009


Subscribers: please complete and sign the substitute IRS Form W-9 above.

Confidential Information
June 4, 2009 Page 10 of 11


--------------------------------------------------------------------------------




SUBSCRIPTION AND PURCHASE AGREEMENT ACCEPTED:

[__] IN FULL or [__] for $_______________________

MACATAWA BANK CORPORATION
a Michigan Corporation

  By:  
Name  
Title:  


Date: ________________, 2009



Confidential Information
June 4, 2009 Page 11 of 11


--------------------------------------------------------------------------------




EXHIBIT A
MACATAWA BANK CORPORATION
ACCREDITED INVESTOR QUESTIONNAIRE


NOTE: INDIVIDUALS MUST COMPLETE SECTION I AND CORPORATIONS, PARTNERSHIPS, TRUSTS
AND OTHER ENTITIES MUST COMPLETE SECTION II

ALL QUESTIONS IN THE APPROPRIATE SECTION MUST BE ANSWERED


SECTION I. QUESTIONS FOR INDIVIDUALS

1. Name: ___________________________________

2. U.S. Citizen: Yes____ No____ Age:___________

3. Social Security No.:________________________

4. Accredited Investor Suitability Requirements. An individual will qualify as
an Accredited Investor as defined in Rule 501(a) of the Securities Act of 1933
(“Securities Act”) if he or she meets any one of the following requirements. The
undersigned entity certifies that he/she is an Accredited Investor because:

Yes____ No____ (A) I am a natural person and had an individual net worth on the
date hereof (or joint net worth with my spouse) in excess of $1 million
(including my home, home furnishings and automobiles).


Yes____ No____ (B) I am a natural person and had an individual income in excess
of $200,000 in each of the two most recent years and reasonably expect an income
in excess of $200,000 in the current year. For these purposes “income” means my
individual adjusted gross income for federal income tax purposes, plus (i) any
deduction for long term capital gain; (ii) any deduction for depletion; (iii)
any exclusion for interest; and (iv) any losses of a partnership allocated to an
individual limited partner.


Yes____ No____ (C) I am a natural person and had a joint income with my spouse
in excess of $300,000 in each of the two most recent years and reasonably expect
joint income with my spouse in excess of $300,000 in the current year. For these
purposes “income” shall be determined as set forth in Section 4(B) above.


Confidential Information
June 4, 2009 A-1 pf 4


--------------------------------------------------------------------------------




SECTION II. QUESTIONS FOR CORPORATIONS, PARTNERSHIPS, TRUSTS AND OTHER ENTITIES

1. Name of Entity: _____________________________________________

2. Type of Entity (corporation, partnership, LLC etc.) _____________________

3. Date of Organization: _________________________________________

4. State of Organization: _________________________________________

5. Federal Taxpayer Identification No.: _____________________________

6. Accredited Investor Suitability Requirements:

Yes____ No____ (A) Was the entity formed for the specific purpose of investing
in the securities (as defined in Section 3(a)(10) of the Securities Exchange Act
of 1934 ((the “Exchange Act”)) or in the equity securities (as defined in
Section 3(a)(11) of the Exchange Act) of Macatawa Bank Corporation?


7. If your answer to question 6(A) above is “No,” CHECK whichever of the
following statements is applicable to the entity; if your answer to question
6(A) is “Yes” or if none of the statements in clause 7(A) below is applicable,
the entity must be able to certify to statement 7(B) below in order to qualify
as an Accredited Investor.

(A) The undersigned entity certifies that it is an Accredited Investor because
it is:

Yes____ No____ (i) a corporation, partnership, or limited liability company, not
formed for the specific purpose of acquiring the securities or equity securities
of Macatawa Bank Corporation, with total assets in excess of $5,000,000;


Yes____ No____ (ii) a bank, as defined in Section 3(a)(2) of the Securities Act,
or a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or fiduciary
capacity;


Yes____ No____ (iii) a broker or dealer registered pursuant to Section 15 of the
Exchange Act;


Yes____ No____ (iv) an insurance company as defined in Section 2(13) of the
Securities Act;


Yes____ No____ (v) an investment company registered under the Investment Company
Act of 1940 ("1940 Act");


Yes____ No____ (vi) an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, provided that (A) the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such


Confidential Information
June 4, 2009 A-2 pf 4


--------------------------------------------------------------------------------



  act, and the plan fiduciary is either a bank, insurance company or registered
investment adviser, or (B) the employee benefit plan has total assets in excess
of $5,000,000, or (C) the plan is a self-directed plan and the investment
decisions are made solely by persons that are Accredited Investors (if
self-directed plan with more than one investment account: (1) each participant
must maintain a separate investment account within the plan, and (2) the funds
of the separate investment accounts within the plan must not be commingled);


Yes____ No____ (vii) a private business development company as defined in
Section 202(a)(22) of the 1940 Act;


Yes____ No____ (viii) an organization described in Section 501(c)(3) of the
Internal Revenue Code of 1986, as amended, not formed for the specific purpose
of acquiring the securities or equity securities of Macatawa Bank Corporation,
with total assets in excess of $5,000,000; or


Yes____ No____ (ix) a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities or equity securities
of Macatawa Bank Corporation, whose subscription is directed by a sophisticated
person as defined in Rule 506(b)(2)(ii) promulgated under the Securities Act.


  If none of the above apply, please complete 7(B) below:


(B) The undersigned entity certifies that it is an Accredited Investor because
each of its stockholders, partners, LLC members or other equity holders meets at
least one of the following conditions:


Yes____ No____ (i) He/She is a natural person and had an individual net worth
(or joint net worth with spouse) at the time of subscription in excess of $1
million (including home, home furnishings and automobiles).


Yes____ No____ (ii) He/She is a natural person and had an individual income in
excess of $200,000 (or joint income with spouse in excess of $300,000) in each
of the two most recent years and reasonably expects an individual income in
excess of $200,000 (or joint income with spouse in excess of $300,000) in the
current year. For these purposes “income” means individual adjusted gross income
for federal income tax purposes, plus (i) any deduction for long term capital
gains; (ii) any deduction for depletion; (iii) any exclusion for interest; or


Yes____ No____ (iii) The stockholder, partner or other equity holder is a
corporation, partnership, trust or other entity which meets the description of
at least one of the organizations specified in statement 7(A) above or whose
stockholders, partners or other equity holders meet at least one of the
descriptions in this statement 7(B).


Confidential Information
June 4, 2009 A-3 pf 4


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Investor Questionnaire
this ____ day of ___________, 2009, and declares that it is truthful and
correct.

Name of Investor or Entity:  
Signature of Investor or Representative:  
If an Entity, Name and Title of Signatory:  
Address:  
   





Confidential Information
June 4, 2009 A-4 pf 4


--------------------------------------------------------------------------------




EXHIBIT B
MACATAWA BANK CORPORATION
FORM OF 11% SUBORDINATED NOTE DUE 2017

--------------------------------------------------------------------------------

THIS SUBORDINATED NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR UNDER THE SECURITIES ACT OF ANY STATE. EXCEPT AS OTHERWISE
PROVIDED IN THE SUBSCRIPTION AGREEMENT REFERENCED IN THIS SUBORDINATED NOTE,
THIS SUBORDINATED NOTE MAY NOT BE OFFERED FOR SALE IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THIS SUBORDINATED NOTE UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND SUCH STATE OR OTHER LAWS AS MAY BE APPLICABLE, OR
RECEIPT BY MACATAWA BANK CORPORATION OF AN OPINION OF COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION. THIS OBLIGATION IS SUBORDINATED TO THE CLAIMS OF ALL GENERAL
CREDITORS OF MACATAWA BANK CORPORATION AND IS NOT SECURED.


11% SUBORDINATED NOTE DUE 2017

$[__________] _______________, 2009      


        FOR VALUE RECEIVED, the undersigned, Macatawa Bank Corporation (the
“Company”), hereby promises to pay to the order of [                      ],
(“Purchaser”), at its offices at              (or at such other place as the
holder may from time to time designate) the principal sum of [          ($
         )] on August 31, 2017 (the “Stated Maturity Date”) or any earlier date
of acceleration of the Stated Maturity Date (as applicable, the “Maturity
Date”), and to pay interest on the outstanding principal amount of this 11%
Subordinated Note Due 2017 (this “Note”) from _______________ , 2009, quarterly
on the fifteenth day of the last month of each calendar quarter, commencing on
September 15, 2009 (each, an “Interest Payment Date”), at a rate per annum of
11% prior to the Maturity Date and, if the outstanding principal amount of this
Note is not paid in full on the Maturity Date, at a rate equal to 15% per annum
on and after the Maturity Date until the principal hereof shall have been paid
or duly provided for. Unless expressly prohibited by applicable law, any accrued
interest that is not paid when due shall bear interest until paid in full at a
rate equal to 11% per annum prior to the Maturity Date and at a rate equal to 15
% per annum on and after the Maturity Date.

        Subscription Agreement. This Note is the Note referred to in the
Subscription Agreement (as may be amended, modified, or restated from time to
time), dated _______________, 2009, by and between the Company and Purchaser
(the “Subscription Agreement”). All of the other 11% Subordinated Notes due 2017
of the Company (as may be amended, modified or restated from time to time) are
collectively referred to herein as the “Other Notes,” and this Note and the
Other Notes are collectively referred to herein as the “Notes.”

        Prepayment. This Note may not be prepaid at any time prior to July 31,
2012. This Note may be prepaid, in whole or in part, without premium or penalty,
at any time from and after July 31, 2012, on the following terms and conditions:
(a) the Company shall give the holder at least three

Confidential Information
June 4, 2009 B-1 pf 5


--------------------------------------------------------------------------------



Business Days’ prior written notice of its intent to make each prepayment; and
(b) each prepayment shall be made in immediately available funds and shall be
made by paying the principal amount to be prepaid, together with unpaid accrued
interest thereon to the date of prepayment. Notwithstanding the foregoing, the
Company may not make any prepayment of this Note unless (i) all accrued interest
that is then due and payable under the Notes shall have been paid in full,
(ii) the Company simultaneously prepays the same percentage of the outstanding
principal amount of each Other Note, and (iii) the Company shall have received
the prior written approval of the Board of Governors of the Federal Reserve
System or its designee, or any successor thereto (the “FRB”), if required.

        Interest. Interest on the principal amount of this Note from time to
time outstanding shall be computed on the basis of the actual number of days
elapsed over a 360-day year, consisting of twelve (12) 30-day months. In no
event, however, shall interest exceed the maximum rate permitted by law.

        In the event the Company can pay some, but not all, of the aggregate
interest payable on the outstanding Notes on any Interest Payment Date, or of
the aggregate outstanding principal of the Notes on the Maturity Date, or of any
fees or other obligations payable under the Notes on the due date therefor, the
Company shall apportion the aggregate payment made by it on such Interest
Payment Date, Maturity Date or other due date ratably among the Notes in
proportion to the respective outstanding principal balances thereof; provided
that the foregoing shall not affect any right of the holder of this Note to
receive payment in full of such interest, principal or other amount on such
Interest Payment Date, Maturity Date or other due date, as the case may be, or
otherwise limit any rights and remedies of the holder of this Note with respect
thereto.

        Events of Default. Any of the following events shall represent an event
of default under this Note (each, an “Event of Default”):

  (i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of the Company in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appoints a receiver, liquidator, assignee, custodian, trustee, sequestrator or
other similar official of the Company or for any substantial part of its
property, or orders the winding-up or liquidation of its affairs and such
decree, appointment or order shall remain unstayed and in effect for a period of
sixty (60) days; or


  (ii) the Company shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Company or of any substantial part of its property, or
shall make any general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due; or


  (iii) a court or administrative or governmental agency or body shall enter a
decree or order for the appointment of a receiver of the Company’s wholly-owned
subsidiary bank, Macatawa Bank (the “Bank”), or all or substantially all of its
property in any liquidation, insolvency or similar proceeding with respect to
the Bank or all or substantially all of its property; provided that at such time
the Bank is a major subsidiary depository institution of the Company as
contemplated by Appendix A of 12 CFR part 225; or


Confidential Information
June 4, 2009 B-2 of 5


--------------------------------------------------------------------------------



  (iv) the Bank shall consent to the appointment of a receiver for it or all or
substantially all of its property in any liquidation, insolvency or similar
proceeding with respect to it or all or substantially all of its property;
provided that at such time the Bank is a major subsidiary depository institution
of the Company as contemplated by Appendix A of 12 CFR part 225.


        Upon the occurrence of an Event of Default described in subsections (i),
(ii), (iii) or (iv) of the immediately preceding paragraph, the principal of,
interest accrued on, and other obligations payable under this Note, will
immediately become due and payable, without presentment, demand, protest or
notice of any kind.

        There is no right of acceleration of the payment of principal of the
Notes upon a “default” in the payment of interest or principal on the Notes or
in the performance of any of the Company’s covenants or agreements contained in
the Notes, the Subscription Agreement or any of the Company’s other obligations
or liabilities. However, upon a default in the payment of principal of or
interest on the Notes, holders of the Notes will have a right to institute suit
directly against the Company for the collection of such overdue payment.

        Company Obligation. This Note is a debt of the Company only, and is not
an obligation of the Bank.

        Unsecured and Subordinate. The indebtedness of the Company evidenced by
this Note, including the principal, interest and premium, if any, is not secured
by any assets or commitments of the Company, and shall be subordinated to all
senior debt of the Company of whatever kind, whenever incurred, and as
outstanding at any time (which shall expressly exclude all indebtedness incurred
in connection with, or relating to, any trust preferred securities caused to be
issued by, or reflected in the consolidated financial statements of, the
Company, but shall expressly include all indebtedness of the Company for
borrowed money). Further, unless and until the Company receives a written
notification from the FRB that the Notes no longer constitute Tier 2 Capital of
the Company (other than due to the limitation imposed by the second sentence of
12 C.F.R. Section 250.166(e), which limits the capital treatment of subordinated
debt during the five years immediately preceding the maturity date of the
subordinated debt) (“FRB Notice”), then the indebtedness evidenced by this Note
shall be subordinated and junior in right of payment to the Company’s
obligations to the general creditors of the Company. Therefore, unless and until
the Company receives an FRB Notice, upon dissolution or liquidation of the
Company, no payment of principal or interest shall be due and payable until all
general creditors of the Company shall have been paid in full. Purchaser and
each other holder of this Note, by the acceptance hereof, agree to be bound by
the foregoing provision.

        Ranking as to Junior Subordinated Indebtedness. The Notes will rank
senior to all indebtedness already incurred, or hereafter incurred, in
connection with, or relating to, any trust preferred securities caused to be
issued by, or reflected in the consolidated financial statements of, the
Company.

        Successors to the Company. The Company may consolidate with or merge
into any other person or convey, transfer or lease its properties and assets
substantially as an entirety to any person, provided that the person formed by
such consolidation or into which the Company is merged or the person which
acquires by conveyance or transfer, or which leases, the properties and assets
of the Company substantially as an entirety shall be a corporation, partnership
or trust, shall be organized and validly existing under the laws of the United
States of America, any State thereof or the District of Columbia and shall
expressly assume, in form satisfactory to the Company, the

Confidential Information
June 4, 2009 B-3 of 5


--------------------------------------------------------------------------------



due and punctual payment of the principal of (and premium, if any), and interest
on, all of the Notes and the performance or observance of every covenant of the
Notes on the part of the Company to be performed or observed. The holder of this
Note will have no right of acceleration in the event of a consolidation, merger,
sale of all or substantially all of the assets, recapitalization or change in
stock ownership of the Company.

        Amendments. The written consent of the Company and at least a majority
of the principal amount then outstanding under all of the Notes (a “Majority of
Holders”) shall be required for any amendment to the Notes (including this
Note), and upon receipt of such consent, each Note (including this Note) shall
be deemed amended thereby. No such amendment shall be effective except to the
extent it applies on an equivalent basis to all of the Notes. No consideration
shall be offered or paid to any holder of the Notes to amend or consent to an
amendment or other modification of any provision of the Notes unless the same
consideration is offered to all of the holders of the Notes.

        Register and Transfer. The Company or its duly appointed agent shall
maintain a register for the Notes in which it shall register the issuance and
transfer of the Notes (the “Note Register”). The holder of this Note may assign
or transfer some or all of its rights hereunder, subject to compliance with
applicable state and federal securities laws, without the consent of the
Company. All transfers of the Notes shall be recorded on the Note Register
maintained by the Company or its agent, and the Company shall be entitled to
regard the registered holder of such Note as the actual owner of the Note so
registered until the Company or its agent is required to record a transfer of
such Note on the Note Register. The Company or its agent shall be required to
record any such transfer when it receives the Note to be transferred duly and
properly endorsed by the registered holder thereof or by its attorney duly
authorized in writing. Upon surrender for registration of transfer of the Note,
the Company or its duly appointed agent shall execute and deliver, in the name
of the designated transferee or transferees, one or more new Notes in minimum
denominations of $25,000 and integral multiples of $25,000. If this Note is
prepaid in part, the holder of the Note must physically surrender this Note to
the Company, whereupon the Company will forthwith issue and deliver upon the
order of the holder of this Note a new Note of like tenor, registered as such
holder may request, representing in the aggregate the remaining principal
represented by this Note. The holder of this Note and any assignee, by
acceptance of this Note, acknowledge and agree that following any prepayment of
any portion of this Note, the principal of this Note may be less than the
principal amount stated on the face hereof.

        Miscellaneous. The Company shall pay all taxes (other than transfer
taxes) and all other expenses and charges payable in connection with the
preparation, execution and delivery of this Note.

        THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF MICHIGAN, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF MICHIGAN OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MICHIGAN. ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS NOTE SHALL BE BROUGHT EXCLUSIVELY IN ANY STATE OR FEDERAL COURT
IN THE CITY OF GRAND RAPIDS, STATE OF MICHIGAN. THE PARTIES WAIVE ANY RIGHT TO A
JURY TRIAL.

Confidential Information
June 4, 2009 B-4 of 5


--------------------------------------------------------------------------------



        The Company expressly waives any presentment, demand, protest, notice of
default, notice of intention to accelerate, notice of acceleration or notice of
any other kind.

        The headings in this Note are intended solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this note.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]





Confidential Information
June 4, 2009 B-5 of 5


--------------------------------------------------------------------------------



        This Note is executed as of the date first written above.

MACATAWA BANK CORPORATION

  By:   Name   Title:  
